Slip Op. 12- 142

                  UNITED STATES COURT OF INTERNATIONAL TRADE


PSC VSMPO – AVISMA CORPORATION
and VSMPA – TIRUS, U.S., INC.,

           Plaintiffs,
                                                     Before: Judith M. Barzilay, Senior Judge
           v.
                                                     Consol. Court No. 08-00321
UNITED STATES,

           Defendant,

           and

U.S. MAGNESIUM LLC,

           Defendant-Intervenor.


                                         JUDGMENT

       Following the Federal Circuit’s decision in PSC VSMPO-AVISMA Corp. v. United States,

688 F.3d 751 (Fed. Cir. 2012), reversing and remanding this court’s decision in the above

captioned case, it is hereby

       ORDERED that the Final Results of Commerce’s 2006/2007 administrative review of

the antidumping duty order covering magnesium metal from the Russian Federation are

reinstated and sustained.



Dated: __November 20, 2012__                             /s/ Judith M. Barzilay______
         New York, NY                               Judith M. Barzilay, Senior Judge